                          United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


UNITED STATES OF AMERICA                               §
                                                       §   Criminal Action No. 4:16-CR-024
v.                                                     §   (Judge Jordan/Judge Johnson)
                                                       §
MELVIN D. HOTCHKINS (1)                                §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, the Court having

heretofore referred the request for the revocation of Defendant Melvin D. Hotchkins’

(“Defendant”) supervised release to the United States Magistrate Judge for proper consideration.

The Court has received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. Defendant having waived allocution before the Court as well as his right to

object to the report of the Magistrate Judge, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct.

       It is therefore ORDERED that the Report and Recommendation of United States

Magistrate Judge is ADOPTED as the opinion of the Court.

       It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

       It is further ORDERED that Defendant be committed to the custody of the Bureau of

Prisons to be imprisoned for a term of ten (10) months, to run concurrently with any term

imposed in Defendant’s state case in the 219th District Court, Collin County, Texas, Case No.

219-80445-2020, [Dkt. 62-1] with no term of supervised release to follow.

       The Court also recommends that Defendant be housed in the Bureau of Prisons facility in

Texarkana, Texas, if appropriate.



                                                   1
So ORDERED and SIGNED this 9th day of July, 2021.




                                        ____________________________________
                                        SEAN D. JORDAN
                                        UNITED STATES DISTRICT JUDGE
